Citation Nr: 0502469	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  98-17 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provision of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from March 1967 to April 1970.

This appeal is from a May 1998 rating decision of the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board of Veterans' Affairs remanded this case in March 
2000 and in August 2003.  The former remand was to assist the 
appellant in developing evidence pertinent to her theory that 
the veteran's death was related to exposure in service to 
Agent Orange.  The latter remand was compelled by the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), which mandated that VA provide the appellant certain 
notices.  

The issue of service connection for the cause of the 
veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The veteran died on March [redacted], 1998, of hepatic 
encephalopathy due to or as a consequence of metastatic 
hepatoma.

2.  At the time of death, the veteran was service connected 
for dysthymic disorder, rated 100 percent disabling effective 
March 20, 1990, and for two other noncompensably disabling 
conditions.




CONCLUSIONS OF LAW

The criteria for entitlement to DIC pursuant to the 
provisions of 38 U.S.C. § 1318 are not met.  38 U.S.C.A. 
§ 1318 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The law requires VA to provide certain notices and assistance 
to claimants for VA benefits.  These include any forms 
necessary to prosecute a claim, notice of evidence and 
information necessary to substantiate the claim and whether 
the claimant or VA bears the burden of producing or obtaining 
that information or evidence, and assistance in actually 
obtaining evidence.  Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The appellant filed the sole form necessary to prosecute the 
instant claim in April 1998.  VA adjudicated the claim on 
appeal prior to enactment of the VCAA, consequently, VA did 
not provide the appellant formal notice consistent with the 
VCAA until January 2004.  However, the RO did provide the 
appellant a statement of the case (SOC) in November 1998 and 
a supplemental statement of the case (SSOC) in March 2003 and 
in April 2004.  These provided the rules governing 
entitlement to DIC in her case as they were 1998 and as they 
were subsequently amended during the pendency of the appeal.  
In a letter of January 2004, the RO provided the notice 
required by the VCAA in a form sufficient to discharge VA's 
notice obligation.  See 38 C.F.R. § 3.159(b) (2004).  The 
appellant did not respond, and the RO issued the April 2004 
SSOC.  The appellant was informed of the information and 
evidence necessary to substantiate her claim, and of which 
information or evidence she must produce, and of which 
information or evidence VA would obtain for her.  In this 
case, the pertinent information and evidence comprises VA 
procedural records of the veteran's claims history.  There 
was no notice of records other than VA records that VA could 
have obtained.  The adjudication of the claim prior to the 
notice did not prejudice the appellant, and the Board may 
decide the appeal.

II.  DIC on Grounds other than Service-Connected Cause of 
Death

The veteran died on March [redacted], 1998, of hepatic encephalopathy 
due to or as a consequence of metastatic hepatoma, according 
to his death certificate.  At the time of his death, he was 
service connected for dysthymic disorder, rated 100 percent 
disabling effective March 20, 1990, and for two other 
noncompensably disabling conditions.

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) 
(2004).

If the veteran's death is not service connected, a surviving 
spouse may still be entitled to DIC benefits.  VA will pay 
DIC to the surviving spouse of a "deceased veteran" in the 
same manner as if the death were service connected.  
38 U.S.C.A. § 1318(a) (West 2002).  A "deceased veteran" 
for purposes of this provision is a veteran who dies, not as 
the result of the veteran's own willful misconduct, and who 
either was in receipt of or entitled to receive compensation 
at the time of death for service-connected disabilities rated 
totally disabling.  38 U.S.C.A. § 1318(b) (West 2002); 38 
C.F.R. § 3.22 (2004).  The service-connected disabilities 
must have been either continuously rated totally disabling 
for 10 or more years immediately preceding death or 
continuously rated totally disabling for at least five years 
from the date of the veteran's separation from service.  Id.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime. 38 C.F.R. § 20.1106 
(2004).

The veteran obtained a 100 percent disability rating for 
dysthymic disorder through a rating decision of September 
1995.  VA determined March 20, 1990, to be the effective date 
of entitlement to the 100 percent disability rating.  That 
effective date was eight years and one week before his death.

The veteran initiated an appeal from the effective date, 
asserting it should be earlier.  He did not perfect the 
appeal after the RO provided him a statement of the case 
(SOC), and the appeal became final.  See 38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.1103(2004).  The appellant has not alleged clear and 
unmistakable error (CUE) in the rating decision that 
determined the effective date of the veteran's 100 percent 
rating, nor made any proffer of new and material evidence to 
reopen a finally disallowed claim.  See National Organization 
of Veterans' Advocates, Inc. v. Secretary of Veterans 
Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 2003) (NOVA II).  
Consequently, that decision is now binding on the instant 
claim.

Likewise, the Board of Veterans' Appeals decided the 
veteran's appeal from a 10 percent rating for dysthymic 
disorder in November 1988, nine years and four months before 
he died.  Thus there is a final decision that the veteran was 
10 percent disabled less than 10 years before he died.  The 
appellant has not alleged CUE in the Board's November 1988 
decision, nor proffered any new and material evidence to 
reopen the claim.  The November 1988 Board decision is a 
second final decision establishing that the veteran was not 
continuously 100 percent disabled for 10 consecutive years 
prior to this death.

An October 2004 brief from the appellant's representative 
argued that the Board must determine whether the veteran was 
"hypothetically entitled to receive" a 100 percent rating 
for 10 years prior to his death.  This argument fails for two 
reasons.  First, the veteran was actually found not 100 
percent disabled for part of the 10 years prior to his death, 
and an actual and final determination takes precedence over a 
hypothetical one.  Second, the theory of "hypothetical 
entitlement" has not been the law for some time.  See 65 
Fed. Reg. 3391 (Jan. 21, 2000) (codified at 38 C.F.R. § 3.22 
(2000 and editions thereafter) (clarifying and interpreting 
38 U.S.C. § 1318(b)); National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 260 F.3d 
1365 (Fed. Cir. 2001); See also 67 Fed. Reg. 16,317 (April 5. 
2002) (codified at 38 C.F.R. § 20.1106); Nova II, 314 F.3d 
1373.

ORDER

Entitlement to DIC pursuant to 38 U.S.C. § 1318 is denied.


REMAND

In a June 2001 statement in support of claim, the appellant's 
representative discussed judicial precedent holding that 
disability due to use of alcohol can be service connected if 
the disability results from alcohol dependence as a medical 
condition, either as a symptoms of or secondary to a service-
connected disability.  Allen v. Principi, 237 F.3d 1368 
(1991).  VA General Counsel has held that the law does not 
preclude payment of DIC where death was due to secondarily 
service-connected alcohol dependence.  VAOPGCPREC 7-99.

The representative further argues, in essence, that the 
veteran's alcohol abuse caused liver disease, which caused or 
contributed to the hepatoma or the hepatic encephalopathy, 
thus completing the chain of causation necessary to link the 
veteran's death to a secondarily service-connected alcohol 
dependence disorder.

As long ago as June 1987, a rating decision interpreted the 
August 1987 report of a panel of three VA psychiatrists as 
diagnosing alcohol dependence as secondary to service-
connected dysthymic disorder.  It appears from reading the 
report, as likely that the examiners listed two diagnoses, 
thus: "(1) Dysthymic Disorder.  (2) Substance Use Disorder: 
Alcohol Dependence in apparent remission," without intending 
to denote them as primary and secondary.  Although the record 
contains many diagnoses psychiatric diagnoses of alcohol 
dependence without explicit statements of secondary 
relationship to dysthymia, it does not appear the question 
arose during the veteran's life.

These ambiguities lend credence to the appellant's argument.  
It would be premature to dismiss it as merely a lay medical 
opinion without evidentiary weight.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (lay persons lack the 
expertise to proffer a medical opinion as medical evidence).  
VA must obtain the medical opinions necessary to determine 
whether the veteran had an alcohol dependence disorder 
secondary to service-connected dysthymia and if so, whether 
alcohol use caused or materially contributed to his fatal 
liver disease.

The Board has remanded this case twice, the first time 
focusing on the appellant's arguments based on exposure to 
Agent Orange, the second time for execution of the notice and 
development requirements of the VCAA.  The evidence and the 
representative's arguments that compel the remand were of 
record in June 2001 or before.  The Board regrets this third 
remand but the need for additional development makes it 
necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the appellant 
notice that the information and evidence 
necessary to substantiate the claim 
includes information or evidence showing 
a link between the veteran's alcohol use 
and his service-connected dysthymic 
disorder and between his alcohol use and 
his fatal hepatic encephalopathy due to 
or as a consequence of metastatic 
hepatoma.  This notice must articulate 
which information or evidence, if any, 
the appellant must provide, and which, if 
any, VA must obtain.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159 
(2004).

2.  Obtain the report of the liver and 
spleen scans referenced in the April 1990 
San Juan VA Medical Center discharge 
summary.

3.  Obtain the following medical opinions 
in the following order.  Provide each 
reviewer the claims file.

	(a) Psychiatric:  To determine 
whether the veteran's service-connected 
dysthymic disorder caused or aggravated 
his diagnosed alcohol dependence or if 
the alcohol dependence was symptomatic of 
the dysthymic disorder.

	(b) Hepatologic:  If and only if the 
psychiatric opinion affirmatively link 
the dysthymic disorder and the alcohol 
use:  To determine whether there is a 
causal chain between the veteran's 
alcohol use and the cause of death shown 
on his death certificate: hepatic 
encephalopathy due to or as a consequence 
of his metastatic hepatoma.

4.  Readjudicate the claims for service 
connection for the cause of the veteran's 
death.  If any claim remains denied, 
provide the appellant and her 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


